FILED
                            NOT FOR PUBLICATION                             FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MIN LIU,                                         No. 09-70413

              Petitioner,                        Agency No. A098-471-463

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 9, 2012
                               Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Min Liu petitions for review of the decision by the Board of Immigration

Appeals (BIA) denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (CAT). The BIA affirmed the

immigration judge’s (IJ) denial of relief based upon adverse credibility grounds.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny Liu’s

petition for review.

      The BIA affirmed the IJ’s adverse credibility finding because Liu (1) failed

to corroborate her claim and (2) gave inconsistent testimony regarding the gender

of her supervisor. Substantial evidence supports the BIA’s finding that Liu failed

to corroborate her claim of persecution.1

      Under the REAL ID Act, even assuming Liu credible, the IJ can request

corroboration to support Liu’s application. See Aden v. Holder, 589 F.3d 1040,

1044 (9th Cir. 2009) (noting that 8 U.S.C. § 1158(b)(1)(B)(ii) “says that the

applicant’s credible testimony ‘may’ be sufficient without corroboration, but the

trier of fact may require corroboration (unless not reasonably obtainable) even for

‘otherwise credible testimony’”). This court “may not reverse the IJ’s and BIA’s

conclusion that [Liu] should have been able to obtain [medical records] unless ‘a

reasonable trier of fact is compelled to conclude that such corroborating evidence

is unavailable.’” Shrestha v. Holder, 590 F.3d 1034, 1047 (9th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)). Here, during the initial merits hearing, the IJ stated to Liu

(and her counsel) that


      1
        Because we hold that substantial evidence supports the BIA’s conclusion
that Liu failed to produce corroborating evidence, we need not determine whether
Liu’s testimony was inconsistent.

                                            2
      I would expect medical records to be available and respondent has not
      explained why those records have not been provided to corroborate
      the timing and nature of the medical treatment that she received
      because I think that that would corroborate her claims regarding that
      particular detention, so I would expect either that she produce the
      medical records or that she explain why they’re not available.

      Seven months later (at the continued merits hearing), Liu failed to provide

the records. Initially, Liu testified that she could not afford to pay for the medical

receipt (evidencing she received treatment). In response, the IJ emphasized that

she previously requested medical records to corroborate Liu’s testimony (not a

receipt). Liu then testified that she could get the records, but that no one had ever

asked her for them (contrary to the express request of the IJ to Liu and her

counsel). Thus, substantial evidence supports the BIA’s conclusion that Liu failed

to provide easily available corroborating medical records to support the claim that

she was detained and, as a result of such detention, sought medical treatment.2 See

8 U.S.C. § 1158(b)(1)(B)(ii) (“Where the trier of fact determines that the applicant

should provide evidence that corroborates otherwise credible testimony, such

evidence must be provided unless the applicant does not have the evidence and


      2
        As with our recent decision in Oshodi v. Holder, we need not determine
whether the IJ is required to provide a petitioner notice that corroborating
documents are required, where as here, the IJ provided Liu notice and an
opportunity to explain why she did not have the requested documents. ___ F.3d
___, 2012 WL 232997, at *4 (9th Cir. Jan. 26, 2012).


                                           3
cannot reasonably obtain the evidence.” (emphasis added)); see also Ren v. Holder,

648 F.3d 1079, 1094 (9th Cir. 2011). In the absence of corroborating evidence,

Liu’s asylum and withholding of removal claims fail. See Aden v. Holder, 589

F.3d at 1045; see also Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Liu’s CAT claim is based, in part, on the same testimony the BIA

found not credible, and she points to no other arguments showing it is more likely

than not she will be tortured if returned to China, her CAT claim also fails. See

Farah, 348 F.3d at 1156-57. Further, substantial evidence also supports the BIA’s

denial of CAT relief because Liu failed to demonstrate that it was more likely than

not she would be singled out for torture based upon her illegal departure. See

Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009).

       PETITION FOR REVIEW DENIED.




                                          4